Citation Nr: 9934891	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for bilateral shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from November 1964 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board remanded the appeal in April 1999.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a neck 
disability is not plausible.  

2.  The claim of entitlement to service connection for 
bilateral shoulder disability is not plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a neck 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of entitlement to service connection for 
bilateral shoulder disability is not well grounded.  38 
U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection for neck and bilateral 
shoulder disabilities are well grounded under 38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or a medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For the veteran's claim to 
be well grounded, there must be evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service medical records reflect that in February 1966 the 
veteran was seen with a complaint of back pain and a muscle 
spasm was noted.  He was placed on light duty for 24 hours.  
Service medical records, including the reports of service 
examinations in June and November 1968, do not reflect any 
complaint, finding, or treatment for neck disability or 
bilateral shoulder disability.  The report of the veteran's 
November 1968 service separation examination reflects that 
his spine and upper extremities were normal.  

A March 1989 VA treatment record reflects the veteran's 
complaints of bilateral shoulder pain.  A February 1995 VA 
treatment record reflects that the veteran had bilateral 
rotator cuff tendinitis.  The report of an October 1991 VA 
X-ray of the veteran's cervical spine reflects that there was 
mild to moderate degenerative disc disease of C3-4 and C4-7.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order for the veteran's claims of entitlement to service 
connection for neck and bilateral shoulder disabilities to be 
well grounded, there must be competent medical evidence that 
he currently has these disabilities and that they are related 
to active service.  The competent medical evidence reflects 
that the veteran currently has bilateral rotator cuff 
tendinitis and degenerative disc disease of the cervical 
spine.  However, there is no competent medical evidence that 
any disability of the shoulders or the neck existed during 
active service or that any currently manifested disability is 
related to active service.  The veteran's statements are 
presumed credible for purposes of this decision, but he is 
not qualified, as a layperson, to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions, as such matters require medical expertise.  See 
Grottveit and Espiritu.  The Board, therefore, concludes that 
without the requisite competent medical evidence establishing 
that the veteran currently has neck and bilateral shoulder 
disabilities that are related to active service, his claim is 
not well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for disability compensation for the above discussed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for service connection for 
a neck disability not having been submitted, the appeal with 
respect to this issue is denied.  

Evidence of a well-grounded claim for service connection for 
bilateral shoulder disability not having been submitted, the 
appeal with respect to this issue is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

